           Case 3:19-cv-05893-BHS-JRC Document 25 Filed 06/10/20 Page 1 of 2



 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     RONNIE LEE HICKS II,                             CASE NO. C19-5893 BHS-JRC
 8
                             Plaintiff,               ORDER TO SHOW CAUSE
 9          v.

10   WILLIAM WOEHL, et al.,

11                           Defendants.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable J. Richard Creatura, United States Magistrate Judge, Dkt. 23, and

15   Defendants Ryan Tisino, William Woehl, and Clinton Wyatt’s (“Defendants”) objections

16   to the R&R, Dkt. 24.

17          On February 25, 2020, Judge Creatura issued the R&R recommending that the

18   Court grant in part and deny in part Defendants’ motion to dismiss. Dkt. 23. On March

19   10, 2020, Defendants filed objections arguing that Plaintiff Ronnie Hicks’s (“Hicks”)

20   failure to respond to the motion to dismiss should result in dismissal without prejudice

21   and that Judge Creatura committed error in addressing the merits. Dkt. 24. Hicks failed

22   to respond to either the R&R or Defendants’ objections.


     ORDER - 1
           Case 3:19-cv-05893-BHS-JRC Document 25 Filed 06/10/20 Page 2 of 2



 1          The Court concludes that there is no need to address the merits until Hicks

 2   indicates that he is willing to continue to prosecute this matter. See Odom v. Slouthower,

 3   No. 17-5800RBL-TLF, 2018 WL 1509044, at *2 (W.D. Wash. Mar. 27, 2018) (“The

 4   Court’s resources are limited and are best spent on cases with a strong chance of resulting

 5   in relief.”). Therefore, the Court orders Hicks to show cause why his complaint should

 6   not be dismissed without prejudice for failure to oppose Defendants’ motion or otherwise

 7   respond. Hicks may show cause no later than June 26, 2020. Failure to show adequate

 8   cause or otherwise respond will result in DISMISSAL without prejudice.

 9          IT IS SO ORDERED.

10          Dated this 10th day of June, 2020.

11

12

13
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge

14

15

16

17

18

19

20

21

22


     ORDER - 2
